Citation Nr: 0739958	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
Type II.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified before the 
undersigned at a Board hearing in June 2007.


FINDING OF FACT

The veteran's diabetes mellitus, Type II, is controlled by 
insulin and diet.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, Type II, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's VA medical treatment 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in January 2005 and August 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  At 
his personal hearing, the veteran disagreed with some of the 
examination findings.  However, the clinical records support 
those findings and the veteran has not submitted any evidence 
which contradicts those findings.  The examinations are 
adequate.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  As the claim for an increased rating has been denied, 
as further discussed below, any issues with respect to the 
timeliness of the notice are moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).



Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart V. 
Mansfield, __ Vet. App. __ (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The veteran has been assigned a 20 
percent rating since the effective date of service 
connection, June 2002.  In December 2004, correspondence was 
received from the veteran in which he requested an increased 
rating.

A 20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 and Note 1.

The record reflects that the veteran is insulin-dependent and 
follows a restricted diet due to his diabetes mellitus, Type 
II.  

In January 2005, the veteran was afforded a VA examination.  
It was noted that the veteran had gained weight since his 
last examination.  He had gained 11 pounds.  He was following 
a restricted diet, but did not have to restrict activities.  
He was able to engage in strenuous activities.  It was noted 
that the veteran had episodes of hypoglycemic reactions or 
ketoacidosis, but they did not require hospitalization.  
There were no visual symptoms.  There were no cardiac 
symptoms or peripheral vascular disease.  The veteran had 
some neurovascular symptoms.  Specifically, he had numbness 
and pain to 3-4 digits of both hands, associated with his 
carpal tunnel syndrome.  There was no peripheral neuropathy.  
There were symptoms of diabetic nephropathy.  There was a 
slight elevation of MICRAL in the past 12 months as well as 
recurrent pyleonephritis.  The veteran had a history of tinea 
pedis which was not present on examination.  There were no 
gastrointestinal symptoms.  There was erectile dysfunction 
due to other causes as well as diabetes mellitus.  The 
veteran also had a loss of strength when lifting using the 
upper extremities.  The examiner indicated that the veteran 
also had some neuropathy in the medial aspect of the right 
calf, but it was due to a gunshot wound trauma and not likely 
due to diabetes.  

Subsequent clinical records showed that the veteran was 
taking 2 types of insulin to control his diabetes mellitus.  
In August 2006, the veteran was afforded another VA 
examination.  It was noted that the veteran was no longer 
employed as a pipe fitter.  The examiner noted that the 
veteran was taking multiple medication for his diabetes 
mellitus and was insulin dependent.  The veteran continued to 
have hypoglycemic reactions or ketoacidosis, but 
hospitalization was not required.  The veteran had continued 
to gain weight.  He was following a restricted diet which 
limited sugar intake.  The veteran was not required to 
regulate activities.  The veteran was able to engage in 
strenuous activities such as lawn mowing.  The veteran did 
not have visual symptoms to include diabetic retinopathy.  
The veteran did not have cardiac symptoms of peripheral 
vascular disease.  The veteran had neurovascular symptoms, 
but, as previously noted, they were related to carpal tunnel 
syndrome.  He continued to have symptoms of diabetic 
nephropathy as shown in laboratory findings.  Recurrent 
pyleonephritis was thought to be a contributing factor.  
There was no skin abnormality on examination.  There were no 
gastrointestinal symptoms.  The veteran had erectile 
dysfunction due to mixed causes, including diabetes mellitus.  
He also reported some loss of strength in the upper 
extremities.  Thereafter, VA clinical records noted that the 
veteran reported having shaking episodes with his hands.  

As noted, in order for a higher 40 percent rating to be 
warranted, the evidence would have to establish that the 
veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  The veteran does not 
have restricted activities.  Although during his hearing he 
disagreed with some of the examination findings, he admitted 
that he has not been told to restrict his activities.  
Accordingly, he does not meet the criteria for a higher 
rating.  

The veteran has some hand shaking, upper extremity weakness, 
and abnormal laboratory findings, indicative of nephropathy.  
There is no rating code under which to assign a compensable 
rating for shaking of the hands or upper extremity weakness.  
The veteran does not have the functional equivalent of mild 
incomplete paralysis of the median or ulnar nerve or moderate 
incomplete paralysis of the musculocutaneous, circumflex, or 
long thoracic nerves.  See 38 C.F.R. § 4.20, 4.124, 
Diagnostic Codes 8515-8519.  He does not exhibit symptoms 
which restrict movement of the arms; thus there is no basis 
for a compensable rating for that type of manifestation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

As to nephropathy, the veteran has noted no symptomatic 
bladder problems, and there is no indication from the claims 
file of specific renal or voiding dysfunction related to 
diabetes mellitus with nephropathy.  Absent any such 
symptoms, the Board finds that this manifestation does not 
warrant a separate compensable evaluation under 38 C.F.R. § 
4.115a.

The veteran has erectile dysfunction, due in part to diabetes 
mellitus.  This disability may be separately rated.  
Diagnostic Code 7522 provides only for a 20 percent rating 
for deformity of the penis with loss of erectile power, 
otherwise, a non-compensable rating is warranted.  The 
evidence does not show deformity of the penis.  Therefore, a 
compensable rating is not warranted.  

The veteran does not have any other complications which are 
due to his diabetes mellitus and which may be compensably 
rated, separately.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for diabetes mellitus, Type II.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating for diabetes mellitus, Type II, is 
denied.  



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


